Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that any cited reference, either alone or in combination, fails to disclose each and every feature recited in the amended claims. Applicant argues that the features notably in amended claim 1 are unlike that of Jackson (US 20150183439), Tang (US 20100198508), and Desborough (US 20110166740), in particular “wherein the optimal-fuel-efficiency driving pattern data includes at least real time acceleration guide information or real time braking guide information by position previously performed by other driver corresponding to the optimal-fuel-efficiency driving pattern”. 
However, Jackson teaches the information update may include information from one or more vehicles that have previously traveled the route ([0067]).
Further, Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency, such as for example adjusting acceleration to be slower and cruising more ([0102]). One of ordinary skill would have understood this includes an optimal fuel efficiency, depending on the user's preferences, and instructions for adjusting braking and accelerating frequency to achieve a more optimal fuel efficiency. The navigation system recommends a route with associated fuel characteristics based at least in part upon a position of the vehicle using a global positioning system ([0104]), which conventionally operates in real time ([0005]). As such, because the route is conventionally incorporating information in real time, including the position of the vehicle, and fuel efficiency is determined at least 
As such, Jackson and Tang, in combination teach this limitation as Tang teaches a set of data to record from the other vehicles of Jackson, which is used to provide instructions to the own vehicle to achieve an optimized fuel efficiency. 
It would have been obvious to one of ordinary skill to modify Jackson by incorporating Tang such that the system may provide real time driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency, including adjusting braking and accelerating, which may be determined by the server based at least in part on information from other vehicles and as taught by Jackson transmitted based on a vehicle request. The motivation to do so is that, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).
A rejection using similar citations, logic, and reasoning has been provided below and this argument is found to be unpersuasive. 
Applicant continues, that while Jackson teaches monitoring fuel and energy efficiency and transmitting such information through a mobile network to a central server for use in mapping and navigation programs to provide the most fuel or energy efficient route, Jackson is silent as to the above feature. Instead Jackson merely collects information from various in-vehicle sensors to calculate fuel or energy information. 
However, as explained above, Jackson, as modified by Tang, is not silent as to the above feature and therefore this argument is found unpersuasive. 
Applicant further argues Tang similarly lacks the above emphasized features and Tang does not suggest in using previously performed fuel-efficiency driving patterns by other drivers. 

Still further, applicant argues Desborough teaches a desired energy allocation is calculated based on positional data and environmental data related to a current route of a vehicle and thus cannot cure the deficiencies in the remaining cited references. 
Desborough was previously not applied to any limitation of claim 1 and has not been applied in the below rejection either. As such, this argument is found to be moot. 
Applicant argues for the above reasons the combination of the cited references does not render claim 1 obvious. This argument is found to be unpersuasive for the above reasons. 
In regards to claim 4, applicant argues, while different in scope the claim is allowable for the same reasons as stated above. This is similarly unpersuasive for the reasons as stated above. While Desborough has been applied in the rejection of claim 4, it has not been applied to this limitation and therefore arguments against this limitation focusing on the teachings of Desborough are still moot. 

Claim Objections
Claims 1 and 4 objected to because of the following informalities:  “previously performed by other driver corresponding” which should read “previously performed by an other driver corresponding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20150183439) in view of Tang (US 20100198508).
In regards to claim 1, Jackson teaches a system for providing an optimal-fuel-efficiency driving pattern according to a travel route (Fig 1), the system comprising:
a vehicle infotainment system installed in a pre-registered vehicle and configured to: ([0031] onboard computer incorporated into vehicle's head unit. Head unit includes radio or stereo, which is an infotainment system.)
detect and transmit traveling information of the pre-registered vehicle to an external server, ([0037] at least one software application can transmit and receive information to and from server 108. Software applications include applications monitoring sensors of the vehicle, including observing and reporting fuel efficiency and diagnostics.) and
a service provider server configured to: (Fig 1, server 108)
collect traveling information of the pre-registered vehicle and customer data at a predetermined period, ([0019] communication device's sensors may monitor continuously or at predetermined intervals. [0048] server 108 may communicate directly or indirectly with external communications devices, such as onboard computer 104. One of ordinary skill in the art would have understood server 108 communication includes collecting traveling information of the vehicle and customer data and must happen at a similarly predetermined interval.)
analyze, store and manage a driving pattern of the pre-registered vehicle and fuel efficiency information with respect to the specific travel route, ([0037] software applications may be in communication with server 108 and may monitor vehicle diagnostics, which include environmental and vehicle status information. [0058] on board computer of vehicle compiles reports including information on route of vehicle, current fuel/energy efficiency indication, and expected fuel/energy indication. 
and
a wireless communication network configured to enable data communication between the vehicle infotainment system and the service provider server. ([0048] if the server 108 is in communication with an external communications device, then the server is sending and receiving communications through a common network.)
Jackson also teaches information may be sent from a server to a requesting vehicle and the information update may include information from one or more vehicles that have previously traveled the route ([0067]). One of ordinary skill would have understood this is based on a request from the vehicle.
Jackson does not teach:
guide a driver to drive the pre-registered vehicle using optimal-fuel-efficiency driving pattern data for a specific travel route downloaded from the external server;
transmit the optimal-fuel-efficiency driving pattern data to the vehicle infotainment system when a pre-registered user requests the optimal-fuel-efficiency driving pattern data for the specific travel route;
	wherein the optimal-fuel-efficiency driving pattern data includes at least real time acceleration guide information by position or real time braking guide information by position previously performed by other driver corresponding to the optimal-fuel-efficiency driving pattern.
However, Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency, such as for example adjusting acceleration to be slower and cruising more ([0102]). One 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle system of Jackson by incorporating the teachings of Tang such that the system may provide real time driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency, including adjusting braking and accelerating, which may be determined by the server based at least in part on information from other vehicles and as taught by Jackson transmitted based on a vehicle request.
The motivation to do so is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).

In regards to claim 2, Jackson, as modified by Tang, teaches the system according to claim 1, wherein the vehicle infotainment system includes:

a first controller configured to control transmitting the vehicle traveling information detected by the at least one sensor to the service provider server, or configured to output the optimal-fuel-efficiency driving pattern data provided by the service provider server; (Fig 1, controller 310, [0033] controller allows transmitting and receiving information. [0037] applications may be in communication with server 108, which include vehicle travel information.) and
an audio video navigation (AVN) system configured to: ([0019] route may be determined by head unit equipped with navigation software. One of ordinary skill in the art would have understood this to be an audio video navigation system.)
enable wireless data communication with the service provider server, ([0037] at least one software application can transmit and receive information to and from server 108. As the server is located remotely from the vehicle, one of ordinary skill would have understood communication is wireless.)
transmit the vehicle traveling information received from the first controller to the service provider server, ([0037] at least one software application can transmit and receive information to and from server 108. This includes vehicle travel information.) and
Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency ([0102]). One of ordinary skill would have understood this may be an optimal fuel efficiency, depending on the user's preferences. Further, the navigation software may be partitioned between a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle system of Jackson, as already modified by Tang, by further incorporating the teachings of Tang such that the system may provide driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency, from a server.
The motivation to do so is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).

Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tang, in further view of Desborough (US 20110166740).
In regards to claim 3, Jackson, as modified by Tang, teaches the system according to claim 1, wherein the service provider server includes:
a transceiver configured to transmit and receive data to and from one or more vehicle infotainment systems; ([0048] system interface 422 allows server 108 to communicate with communications devices. As this lets the server transmit and receive communications, one of ordinary skill in the art would have recognized this is a transceiver.)
an analyzer configured to collect traveling information transmitted by each of the vehicle infotainment systems and to analyze fuel efficiency and driving pattern data; ([0065] server may apply algorithm to analyze fuel efficiency data. [0047] central processing unit 406 executes instructions and operations.)
a second controller configured to: (Fig 4,406, [0047] server cpu is second controller.)

Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency based in part on the current section of road the vehicle is traveling and the driver's behavior ([0102]). One of ordinary skill would have understood this may be an optimal fuel efficiency, depending on the user's preferences. This is a driving pattern extractor that extracts the optimal fuel efficiency pattern date from driving pattern data. Further, the navigation software may be partitioned between a first and second software module, where for example the recommended refuel module may be positioned in a first software module, which is part of a server ([0135]). This is transmitting the retrieved optimal fuel efficiency to the vehicle infotainment system.
Jackson, as modified by Tang does not teach:
extract the optimal-fuel-efficiency driving pattern data for the pre-registered vehicle from the driving pattern data stored for each travel route, or
store the extracted optimal-fuel-efficiency driving pattern data along with travel route information; and
retrieve the optimal-fuel-efficiency driving pattern data matching the specific travel route, or a vehicle type and fuel type of the pre-registered vehicle,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle system of Jackson, as already modified by Tang, by further incorporating the teachings of Tang and incorporating the teachings of Desborough such that the system may provide driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency and that the request of Jackson may specifically be a request for more optimized fuel efficiency guidance. This means that when a route is determined from the report data sent to the server, it may be done so in response to a request for specifically more optimized fuel efficiency guidance. Further, that the optimal fuel efficiency may be associated with a matched route, and the data of which is stored in memory, which may be retried by the server.
The motivation to provide guidance is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]). Further, the motivation to match a route with a previously traveled route is that, as acknowledged by Desborough, this allows an optimization of energy allocation which can increase fuel economy ([0010]).

In regards to claim 4, Jackson teaches a method of providing an optimal-fuel-efficiency driving pattern for a vehicle according to a travel route (Fig 5), the method comprising:
retrieving a travel route for the vehicle to a destination; ([0052] in step 504 route is determined and by electronic circuit.)

Jackson also teaches information may be sent from a server to a requesting vehicle and the information update may include information from one or more vehicles that have previously traveled the route ([0067]). 
Jackson does not teach:
requesting, by a service provider server, an optimal-fuel-efficiency driving pattern guide service for the travel route;
determining, by the service provider server, whether optimal-fuel-efficiency driving pattern data matching the travel route is present among prestored driving pattern data;
transmitting the travel route data and the optimal-fuel-efficiency driving pattern data from the service provider server to the vehicle when the optimal-fuel-efficiency driving pattern data matching the travel route is present; and
providing the travel route and the optimal-fuel-efficiency driving pattern data,
wherein the optimal-fuel-efficiency driving pattern includes at least real time acceleration guide information by position or real time braking guide information by position previously performed by other driver corresponding to the optimal-fuel-efficiency driving pattern.
However, Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency ([0102]). One of ordinary skill would have understood this includes an optimal fuel efficiency, depending on the user's preferences, and instructions for adjusting braking and accelerating frequency to achieve a more optimal fuel efficiency. The navigation system recommends a route with associated fuel characteristics based at least in part upon a position of the vehicle using a global 
Further, Desborough teaches comparing the current route with previously traveled routes stored in memory and identifies it as either a previously traveled route or a newly traveled route ([0020]). This is coupled with a transmission of energy usage data and a unique vehicle identifier ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Jackson by incorporating the teachings of Tang and Desborough, such that the system may provide real time driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency, including adjusting braking and accelerating frequencies, based at least in part on information from other vehicles and may do so based on a request. Further that, the optimal fuel efficiency driving pattern data may be stored in memory and matched to the current travel road, and then transmitted to the vehicle when available.
The motivation to provide guidance is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]). Further, the motivation to match a route with a previously traveled route is that, as acknowledged by Desborough, this allows an optimization of energy allocation which can increase fuel economy ([0010]).

In regards to claim 5, Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency ([0102]). One of ordinary skill would have understood this may be an optimal fuel efficiency, depending on the user's preferences. Further, Tang teaches that a driver can manually enable a traverse route module ([0093]), which provides driving guidance to the driver of the vehicle ([0055]) and is operated before the recommended behavior module. One of ordinary skill in the art would have understood a conventional method of manually enabling something is by flipping a switch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Jackson, as already modified by Tang and Desborough, by further incorporating the teachings of Tang such that the system may provide driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency when a switch has been manually operated, allowing guidance to be provided.
The motivation to do so is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).

In regards to claim 7, Jackson teaches the report sent from the vehicle to the server includes make and model information and other similar information ([0058]).
Tang teaches vehicle parameters may include the vehicle model, vehicle condition, cargo weight including passengers, and driver behavior. This also includes vehicle model related parameters such as base weight, engine size, performance statistics, tire size, fuel tank size, and other pertinent information. These parameters may be manually entered by a driver or measured ([0047]). One of ordinary skill in the art would have recognized that as these parameters may be measured, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Jackson, as already modified by Tang and Desborough, by further incorporating the teachings of Tang, such that the reports sent from the vehicle to the server also include information on vehicle model related parameters, vehicle condition, cargo weight, and driver behavior.
The motivation to do so is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).

In regards to claim 8, Jackson, as modified by Tang and Desborough, teaches the method according to claim 7, wherein the service provider server is configured to collect and store real-time vehicle traveling information, one-time vehicle traveling information and other traveling information, for analysis of optimal fuel efficiency and a driving pattern of the vehicle. ([0058] server is sent report containing vehicle related and fuel/energy efficiency information, as well as the route. [0059] the server may collect information from a plurality of vehicles. As this is functional both in real time, for example while traveling along a route, and at one time, for example after having traveled along a route, one of ordinary skill in the art would have understood the server may collect and store both real time and one time information for analysis of the plurality of vehicles.)

In regards to claim 9, Jackson, as modified by Tang, and Desborough, teaches a non-statutory computer-readable recording medium having recorded thereon a program for executing the method according to claim 4. (Fig 3, instructions 312, [0036] memory 312 may have instructions stored. Fig 4, instructions 420, [0047] instructions may also reside in memory or within CPU which may constitute machine readable media.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tang and Desborough, in further view of Mathieu et al. (US 20130142385).
In regards to claim 6, Jackson, as modified by Tang and Desborough, teaches the method according to claim 4.
Tang teaches the recommended behavior module detects how the driver's speed, braking frequency, and acceleration patterns are increasing or decreasing and recommends actions based on this detection for increasing fuel efficiency ([0102]).
Jackson, as modified by Tang and Desborough does not teach: wherein the optimal-fuel efficiency driving pattern further includes steering guide information which is displayed on an augmented reality (AR)-navigation system or an augmented reality head-up display (AR-HUD).
However, Mathieu teaches an augmented windshield display that may project graphics on the heads up display based on fuel economy recommending driving behavior to the driver based on improving fuel economy or driving efficiency ([0019]). This includes displaying a recommended steering wheel position for guiding the steering of the vehicle ([0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Jackson, as already modified by Tang and Desborough, by incorporating the teachings of Mathieu and further incorporating the teachings of Tang, 
The motivation to use an augmented display is that, as acknowledged by Mathieu, projected graphics can provide additional situational awareness information to a driver ([0003]), which as one of ordinary skill in the art would have recognized, allows the vehicle and driver to be safer. Further, the motivation for the recommendation to come in these forms is that, as acknowledged by Tang, these allow for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guatama et al. (US 20160084661) teaches displaying recommended driver actions on an augmented display for a high performance track vehicle.
Annapurdy et al. (US 20140278074) teaches collecting crowdsourced data to determine fuel efficient routes.
Romanick (US 20080133120) teaches determining a fuel efficient route utilizing a server.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661